 In the Matter of NORTHERN INDIANA BRASSCo.andLOCAL 326, UNITEDCONSTRUCTION WORKERS ORGANIZING COMMITTEECase No. RD199:Decided"October 31,1941Jurisdiction:plumbing fixture manufacturing industry.Investigation and Certification of Representatives:existence of question:strike for recognition; eligibility to vote to be determined (1) by pay rollpreceding strike, which is in evidence, and (2) by list of employees separatedfrom the employment of the Company because of lack of essential materials;election necessary.Although Company contends employees "separated" because of lack ofessential materials were discharged, rather than laid off,heldthat they havecontinued to be employees although Company maintains no preferential hiringlist since it is the Company's policy to give preference to persons previouslyemployed, and that such employees should be permitted to vote provided theyhave not refused any offer oPreemployment with the Company prior to thedate of the election.Unit Appropriate for CollectiveBargaining:all production and maintenance em-ployees, excluding supervisory employees, clerical employees, and watchmen.Harman & Harman,byMr. James L. HarmanandMr. Richard L.Harman,of Elkhart, Ind., for the Company.Mr. Oliver A. Switzer,of South Bend, Ind., for the Union.Miss Grace McEldowney,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 23, 1941, Local 326, United Construction WorkersOrganizing Committee, herein called the Union, filed with theRegional Director for the Thirteenth Region (Chicago, Illinois) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Northern Indiana BrassCo.,Elkhart, Indiana, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On October 16, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) of36 N. L. It. B., No. 121.581 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investigationand authorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice. ,On October 17, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and the'Union.Pursuant to notice, a hearing was held on October 23, 1941, atElkhart, Indiana, before Russell Packard, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company and theUnion were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNorthern Indiana Brass Co. is an Indiana corporation engaged inthe manufacture of brass valves and fittings for the plumbing and heat-ing trade..Its principal place of business is at Elkhart,. Indiana.The principal raw materials used by the Company are ingot brass,brass rods and tubes, copper, and brass bolts and nuts.During thecalendar year 1940 its purchases of such materials were in excess of$350,000, of which 50 per cent were purchased from sources outsidethe State of Indiana.The total sales for 1940 amounted to more than$1,000,000, of which 50 per cent were shipped to points outside theState.The Company admits that it is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.II.THE ORGANIZATION INVOLVEDLocal 326, United ConstructionWorkers Organizing Committeeis a labor organization affiliated with the Congress of Industrial Or-ganizations.It admits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBeginning in August 1941 the Union made several attempts to dis-cuss recognition with the Company.Being unable to obtain a con-ference for that purpose, on October 20, 1941; it called a strike, which NORTHERN INDIANA BRASS CO.583was still in progress at the time of the hearing in the present case:At a meeting with a representative. of the Board during October theCompany expressed its desire to have the matter settled by a formalBoard proceeding rather than by a consent election.A statement bythe Trial Examiner, made during the hearing, indicates that the Uniorirepresents a substantial number of employees in the unit hereinafterfound to be appropriate.,We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section l above, hasa close,intimate, and substantial rela- -tion to trade, traffic, and commerce among the several States and tendsto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE APPROPRIATE UNITThe parties stipulated, and we find, that all production and main-tenance employees of the Company, excluding supervisory employees,clerical employees, and watchmen, constitute a unit appropriate forthe purposes of collective bargaining? . We find further that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwisewill effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre=sentation of employees of the Company can best be resolved by anelection by secret ballot.On the pay roll of October 18, 1941, which'was introduced in evidence, there were 330 employees within the appro-priate unit.This number represents a decrease of approximately 100employees since the first of August.The parties stipulated that, according to separation reports filedwith the Indiana Unemployment Compensation Division from August1 to October 17, 1941, inclusive, 17 employees had been separated for1The Trial Examiner stated that the Union had submitted 256 membership applicationcards,of which 13 wereundated and the rest were dated from July to November (sic)1941, inclusive.All bore apparently genuine,original signatures.Of 10 of these 256 cards,chosen at random as samples,9 bore the names of persons on the Company's pay roll. Asof October 18. 1941,there were 330 employees in the alleged appropriate unit.2 The petition was amended at the hearing to exclude watchmen from the appropriate unit. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDquitting, failure to report for work, or other cause, and 83 on accountof lackof essential materials.sWhile the Company contends that the83 employees were discharged rather than laid off, we are not per-suaded by this contention since the reduction in working force to thisextentwas caused by lack of essentialmaterialsrather than any per-manent separation.Moreover, the record discloses that, although theCompany to give employment preference to persons previously em-ployed who apply as work becomes available.We find that the 83employees who were "separated" between August 1 and October 17because of lack of essential materials have continued to be employeeswithin the meaning of Section 2 (3) of the Act and should be permittedto participate in the election, provided they have not refused anyoffer of reemployment with the Company prior to the date of the'election, and we shall so direct.Since the pay roll of October. 18, 1941, is the last pay roll imme-diately preceding the strike and this pay roll is in evidence,, we shalldirect that, in addition to those employees hereinabove found eligibleto vote, all employees who were employed during the pay-roll periodending October 18, 1941, shall be eligible to vote, subject to the limi-tations and additions set forth in our Direction herein..Upon the basis of the above findings of fact and upon the 'entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Northern Indiana Brass Co., Elkhart, In-diana,within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All production and maintenance employees of the Company, ex-cluding supervisory employees, clerical employees, and Watchmen,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 8, of National LaborRelations Board Rules andRegulations-Series 2, asamended, it isherebyThe names of the group of 83 employees were read into the record at the request of theUnion, and are listrd in Appendix A. As to the other 17, the Union stated that it was notin this proceeding questioning the veracity of the report made by the Company,but wasnot waiving its right to do so later. NORTHERN INDIANA BRASS CO.585DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Northern Indiana Brass Co., Elkhart, Indiana, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction of Election, underthe direction and supervision of the Regional Director for the Thir-teenth Region, acting in this manner as agent for the National LaborRelations Board, and subject to Article III, Section 9, of.said Rulesand Regulations, among all production and maintenance employees ofthe Company who were employed by it during the pay-roll periodending October 18,1941, including employees who did not work duringsuch pay-roll period because they were ill or on vacation or in theactive military service or training of the United States, and amongthe employees whose names are listed in Appendix A and who havenot prior to the election refused any offer of reemployment with theCompany, but excluding supervisory employees, clerical employees,and watchmen, and employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby Local 326, United Construction Workers Organizing Committee,for the purposes of collective bargaining.APPENDIX AAlbert ArkoGarrett H. AxsomElmer A. BachmanDavid F. BainterKenneth L. BairRichard E. BairdRobert F. BakerJames E. BeeklerHerbert E. BennJack l . BlockerLowell N. BohlerJohn J. BojanichMary Jean BolleyCharles A. BotchachWilbur BoyerLloyd T. BreeceLeonard O. BunnellWilliam D. BurkhartRoy C. BurkleyElmer C. ClarkTheodore R. ClarkMax D. ClevelandRoscoe Cripe, Jr.Leo F. CrowderWade R. CulpJames E. DoeringTom DoncilouieEstel E. DuhamellHarry EashFrederick M. EgglestonGeorge W. FirdemannOscar J. GibsonHerbert A. GlotzbackDewey V. GongwerCarl GroveAlfred C. GroverElmer HartzlerRobert R. HarveyHarold L. HemmingerGlenn Alvin HemmundRobert D. HileLuren HolmanEugene W. HoweGeorge Huffman, Jr. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDCourtland JamesCharles B. JohnsonEllen S.JohnsonCharles R. KingHenry KujawaWalter Kujawa, Jr.Jacqueline J. LhrocqueCarl C. MaxsonJasper P. MilamHenry S. MillerNelson E. MillerGeorge A. MorehouseMarionB. Osborne, Jr.Robert W. PollockCharles C. PrattWalter RamerJohn F. RebstockMarion E.. ReedJames H. RogersWendell SandersJoe SchrockJohn S. SchrockNorman SchrockJunior N. SmetzerRoger M. SmithWilliam E. StraussRobert C. StryckerDonald E. ThompsonRichard W. TwitchellCyriel VlleminickWilbur N. WallaceRobert C. WearJack S. WeissMax R. WentAustin WislerGeorge F. WoodardEmil J. YoderJoe YoderLloyd R. Yoder